TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00389-CR




                             Christopher Bryan Wallace, Appellant

                                                 v.

                                  The State of Texas, Appellee



  FROM THE DISTRICT COURT OF LAMPASSAS COUNTY, 27TH JUDICIAL DISTRICT
           NO. 7088, HONORABLE JOE CARROLL, JUDGE PRESIDING




PER CURIAM

               Christopher Bryan Wallace perfected an appeal from his conviction for theft. The

clerk’s fee has not been paid and the clerk’s record has not been filed. See Tex. R. App. P. 35.3(a).

The Court notified appellant’s attorney of record that the appeal would be dismissed if the clerk’s

record was not paid for by August 9, 2001. The Court received no response to this notice. The

appeal is dismissed for want of prosecution. See Tex. R. App. P. 37.3(b).



Before Justices Kidd, B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: August 30, 2001

Do Not Publish